UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-8A NOTIFICATION OF REGISTRATION FILED PURSUANT TO SECTION 8(a) OF THE INVESTMENT COMPANY ACT OF 1940 The undersigned investment company hereby notifies the Securities and Exchange Commission that it registers under and pursuant to the provisions of Section 8(a) of the Investment Company Act of 1940 and in connection with such notification of registration submits the following information: Name: Putnam Mortgage Recovery Fund Address of Principal Business Office (No. & Street, City, State, Zip Code): One Post Office Square Boston, Massachusetts 02109 Telephone Number (including area code): 617-292-1000 Name and address of agent for service of process: Beth S. Mazor, Vice President PUTNAM MORTGAGE RECOVERY FUND One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. ROPES & GRAY LLP Prudential Tower 800 Boylston Street Boston, Massachusetts 02199 Check Appropriate Box: Registrant is filing a Registration Statement pursuant to Section 8(b) of the Investment Company Act of 1940 concurrently with the filing of Form N-8A: Yes [X] No [ ] [Remainder of this page intentionally left blank.] SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has caused this notification of registration to be duly signed on its behalf in the City of Boston and the Commonwealth of Massachusetts, on the 30 day of December, 2011. PUTNAM MORTGAGE RECOVERY FUND By: /s/ Jonathan S. Horwitz Name: Jonathan S. Horwitz Title: Executive Vice President, Treasurer, Principal Executive Officer and Compliance Liaison ATTEST: /s/ Karen R. Kay Name: Karen R. Kay
